DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmalstieg et al., US 2016/0179830.

In Reference to Claims 1, 10, and 19
	Schmalstieg et al. teaches a method, non-transitory computer-readable storage medium, and system with a computer processor (Par. 85 and 91) for combining map data from multiple client devices to generate a three- dimensional (3-D) map of an environment (Fig. 4A-4B), the method comprising receiving a first set of image data captured by a camera integrated in a first client device (Par. 28 “camera” and Par. 33 and 35 which teaches where a user device captures camera images used by the system), the first set of image data representing a near real-time view of a first area around the first client device (Par. 33 which teaches the camera capturing the environment of a room, see also Par. 25-26 “This approach is a robust framework that allows for collaboratively mapping and tracking a scene in real-time between a server and multiple mobile clients.”); generating a first 3D map based on the first set of image data, the 3D map spatially describing the first area around the first client device (Fig. 4B ref. 425 and Par. 34-35 and 38 “S3DM can create a local 3D map from the received keyframes 240.” Which teaches consisting of a 3d map of distinct points in 3d coordinate space from the captured images); generating a second 3D map based on a second set of image data, wherein the second 3D map spatially describes a second area around a second client device (Fig. 4A, 4B ref. 440 and Par. 49 and 53. Which teaches a second map created by “Client B” rather than “Client A”. See Par. 34-35 and 38 which teaches construction of the 3d map); analyzing the first 3D map and second 3D map to identify a common feature (Fig. 4A, 4B ref. 445, and Par. 40, 43 and 54 which teaches a stitching process which involves identifying corresponding features in the two 3d maps) linking, based on the common feature, the first 3D map and the second 3D map in a singular 3D map (Fig. 4A, 4B and Par. 43 and 54 which teaches stitching the two 3d maps together on the basis of the identified common feature).

	In Reference to Claims 9 and 18
	Schmalstieg et al. teaches where the first and second client devices are connected in a virtual reality game (Fig. 11 and Par. 79-80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalstieg et al., US 2016/0179830, in view of journal article Bonanni et al., “3-D map Merging on Pose Graphs”.

In Reference to Claims 2, 11, and 20 
	Schmalstieg et al. teaches that the analyzing includes generating 3d maps from image measurements(Par. 35), a transform when merging 3d maps (Par. 32) and teaches generating point clouds (Par. 67) . However, Schmalstieg et al. does not explicitly teach the first 3D map is associated with a first node of a graph; the second 3D map is associated with a second node of the graph; and the first node and second node are linked by an edge determined based on the analyzing.
	Bonanni et al. teaches a system for merging multiple 3d maps which includes a first node of a graph; the second 3D map is associated with a second node of the graph; and the first node and second node are linked by an edge determined based on the analyzing (Page 1032 under section “III. Pose Graphs” which teaches where individual 3d maps are represented by first and second nodes “ A node xi ∈ X represents a pose where the robot acquired an environment measurement.” And the edges in the graph are the transform between the maps “Each edge eij ∈ C is labeled by a transform Tij
that expresses the relative spatial transformation between the
connected nodes xi and xj”).
	It would be desirable to modify the method, medium and system of Schmalstieg et al. to use a pose graph of 3d map nodes and transform edges as taught by Bonanni et al. in order to improve the resulting stitching together of the maps and reduce distortion especially when many additional 3d maps are generated and intended to be combined in turn.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Schmalstieg et al. to use a pose graph of 3d map nodes and transform edges as taught by Bonanni et al.

	In Reference to Claims 3 and 12
Schmalstieg et al. as modified by Bonanni et al. teaches wherein each of the first and second nodes are associated with different coordinate spaces and the edge includes a transformation between the different coordinate spaces (Schmalstieg et al. Par. 32 which teaches that “the stitching process determines the relative Seven Degrees of Freedom (7DOF) similarity transform (e.g., 3DOF translation, 3DOF rotation, and 1DOF scale) from one map coordinate system to the other.” Bonanni et al. “Each edge eij ∈ C is labeled by a transform Tij that expresses the relative spatial transformation between the connected nodes xi and xj”).

In Reference to Claims 4 and 13
	Schmalstieg et al. teaches where each coordinate space is representative of a time the image data was captured (Par. 81 and 83 which teaches where the 3d mapping is updated in real time based on the image data from camera and virtual objects are displayed and oriented in the common 3d space based on the camera position and orientation. See also Par. 35 which teaches feature extraction into a 3d coordinate system from the captured images, and Par. 32 which teaches a coordinate system transform as part of 3d map stitching as described above).

	In Reference to Claims 5 and 14
	Schmalstieg et al. as modified by Jurgenson et al. teaches wherein the edge is determined using one or more of session information, point feature-based localization, line feature-based localization, 3D cloud alignment, forced overlap, optimization, or QR code-based localization (Schmalstieg et al. Par. 43, Par. 62 “points, edges, line segments”, Par. 67 which teaches point cloud data, and Bonanni et al. Abstract, which teaches merging point clouds. Where examiner considers determining a correspondence between 3d map point cloud representations to be 3d cloud alignment).

	In Reference to Claims 6 and 15
	Schmalstieg et al. as modified by Jurgenson et al. teaches wherein the graph includes nodes associated with 3D map data generated from image data captured by one or more client devices at one or more times (Par. 33 and 35 which teach the image data is captured by each user’s mobile devices with camera capability).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalstieg et al., US 2016/0179830, Bonanni et al., “3-D map Merging on Pose Graphs”, further in view of Iyer et al., US 2020/0372673.

In Reference to Claims 7 and 16
	Schmalstieg et al. and Bonanni et al. teach a method and medium as described above in reference to Claims 2 and 11 including graph edges which represent transformation between different 3d mappings of an environment (Schmalstieg et al. Par. 32 and Bonanni et al. “Each edge eij ∈ C is labeled by a transform Tij that expresses the relative spatial transformation between the connected nodes xi and xj”). However, they do not teach wherein each of the first and second 3D maps are associated with a confidence score and the transform is based on the confidence score of each 3D map.
	Iyer et al. teaches a gaming system where each of first and second 3D maps are associated with a confidence score and the transformation when combining maps is based on the confidence score of each 3D map (Abstract and Par. 6 which teaches a system to resolve overlaps in 3D mapping “SLAM” data where a confidence value for landmarks in each map and applying where the transformation for combining values is based on these confidence values).
	It would be desirable to modify the method and medium of Schmalstieg et al. and Bonanni et al. to include confidence based transform in merging 3d maps as taught by Iyer et al. in order to use the better 3d map values from either the first or second 3d map to represent objects present in the common overlapping region.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and medium of Schmalstieg et al. and Bonanni et al. to include confidence based transform in merging 3d maps as taught by Iyer et al.

	

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalstieg et al., US 2016/0179830, in view of Dine et al., US 10,748,302.

In Reference to Claims 8 and 17
Schmalstieg et al. teaches determining, based on the singular 3D map, a location of a client device in the environment (Fig. 4B and Par. 55 and 57 which teaches determining, based on the common stitched global map the location of participating client devices). However, Schmalstieg et al. does not explicitly teach a third client device.
Dine et al. teaches a system for mapping and combining mapping of the 3d environment using user devices (Abstract and Fig. 4A) which teaches where a third user joins the common virtual mapped environment (Fig. 5M and Col. 19 lines 10-23 particularly “the electronic device 500C (e.g., a third user) joins the shared CGR experience with a single keyframe”).
It would be desirable to modify the system of Schmalstieg et al. to include a third user as taught by Dine et al. and locating the third user relative to the common virtual environment in order to increase the enjoyment of the users by allowing the system to operate for games and other applications involving three or more participants.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and medium of Schmalstieg et al. to include a third user as taught by Dine et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/           Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715